Title: To John Adams from John Quincy Adams, 25 June 1811
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
St: Petersburg 25. June 1811.

The fortieth American vessel, which has arrived at Cronstadt, since the opening of this years navigation, was the John Adams, Captain Thomas Downing from Savannah; she arrived last Saturday the 22d: instt:—and the first which sailed for America was the Laurel, Captain Burnham, belonging to Mr: Gray; by whom I sent the letter to you of which the enclosed is a press-copy—She sailed the 10th: instt: and I hope will arrive in season to save your eyes the trouble of tracing the charecters of the copy.—For seven months of the year my great embarrassment was to devise means of sending my letters for America to places from which they could be dispatched; but now the opportunities of direct conveyance are so numerous that it is impossible to write by them all.—Hitherto the American trade to this Country has been an advantageous one to those of our merchants who have adventured in it—But this year they have already so completely glutted the market here, and are continually pouring in such profuse additional supplies, that most of them will find it altogether unprofitable if not ruinous speculation—Indeed there are numbers of those daily arriving, which were not destined for this Country, but which have been compelled to come here, as to the only place where they could obtain admission—They continue to be received with every encouragement on the part of the Government, and with a degree of favour enjoyed by no other Nation. The general principle of this favour is to be found in the Circumstances which at this moment render the American trade of very high and unusual importance to the interests of Russia herself—Particular instances, result from the personal dispositions of the Emperor Alexander, to whose special orders I have been often indebted for them, when they were not to be obtained from any of his Ministers—On this subject however it becomes me to speak with reserve, and especially to request that no more extracts from my letters may be published in the newspapers—In those which I wrote you and my mother and brother the last Autumn, I felt myself called to explain to you the origin and source of the charges against me which had appeared first in the London prints, and afterwards copied in the federal papers in America—That I was meddling here for the exclusion of American vessels.—The impudence as well as the falsehood of this accusation, provoked me in the letter to my mother, to lay perhaps too much stress upon the success of my own exertions here, in favour of the American Commerce—When it came back here, in the newspapers, although there was nothing in it, but was strictly true, and very little but was known to be so by numbers of People in this City, yet I confess to you my own letter had to my own judgment an air of vainglorious boasting which mortified me, and of which I had not been at all conscious, when writing it in confidence to one of the dearest of my friends.—I know very well that the motive for the publication was affection for me, and an earnest wish to make my justification as public as had been the aspersion; but when once justified to my friends, I was willing to bear an unfounded imputation in public rather than to incur that of blazoning my own shield.—There are however other considerations far more important than any personal concern of mine, which warn me not to permit the publication of my letters—My idea may perhaps be best illustrated by the fact I shall now mention—The extract of my letter which was first published in the Palladium, has been sent, and particularly pointed out to the Government here, by Mr: Daschkoff, with some observations of his own—It has therefore excited the attention of the Emperor as well as of his Minister of foreign Affairs—I have no reason to believe that it has affected me disadvantageously in their minds—but there may be facts stated there, which they as well as I know to be true, but which they are not pleased to see publicly stated under the authority of my name—There are Enemies, and Allies, and Subjects, whose interests, and passions, and politics are deeply involved in the subjects touched upon in that extract—The human body is sometimes in such a state of nervous irritability, that the slightest whisper is sufficient to throw it into a convulsion—The body politic of the civilized world is now in almost as diseased a state—If I were to write letters for the express purpose of having them published in America, I could not pen a line of them, without calculating its probable operation in France, in England and in Russia, as well as upon the public opinion in America—Besides the restraint under which every thing thus composed, must be produced, there are such great, sudden, and violent changes in the complicated machine of European and American politics, that I doubt whether it would be possible to make up for publication any thing which in the interval between the time of writing and that of producing its effect, would might not entirely lose its beneficial operation, and turn from an antidote into a bane.
The favour extended to the American Commerce in Russia, since my arrival here, is I believe now well known in every part of Europe and of the United States—Of the share of credit, which I might claim in obtaining it, I am not a competent Judge, and however I may be tempted to overrate it I have at least no pretension to any other merit than that of having done my duty—The course of Events, or rather as I ought to consider it the smile of Providence has propitiated my endeavours, and to Providence I hope I am duly grateful for it—But I am and have been fully aware that this favourable state of things is liable to change, and that Events might occur from day to day, as inauspicious to the success of any exertions in my power, as hitherto they have been promotive to it—Above all I have been convinced that for what I could attribute only to the personal kindness and good-will of the Sovereign, the most useful gratitude, and that which would be most pleasing to him, would be to conceal rather than ostentatiously to divulge his favour.—And one of the reasons which occasions my regret, that I cannot now return home, is, that there are changes here to which I must look forward as more than probable, and under which the motives for favouring America will be far less urgent than they have been hitherto.
Your disposition to draw from every thing that you read, whether Poetry, Romance or History, speculations upon Government, with your own description of this state of mind, delighted me exceedingly; not only as I could see in it the likeness of the picture, but as it struck me with the accuracy of self-observation in the Painter—I rejoice that meditation upon Government, as resulting from and combined with the nature of man, has been through your whole life the most strongly marked feature of your character, because I am convinced that your Country has already derived great benefit from this cause and its effects; and because I am equally confident that posterity will derive still more advantage from them—Though you will expect no thanks from your Country; perhaps none from Posterity for any good they may enjoy in consequence of your labours—It is my deliberate opinion, that this very propensity of your mind, is the principal cause, if not the exclusive one, of the balance established as the great and fundamental principle of the American Constitutions—Other men may claim details; many of them are very ill suited to the system—Some are useful—some ingenious, and some absurd—But the balance is yours, and your’s alone—How long it will last, I shall not undertake to say—But there it is—in the general Constitution and in most of the particular one’s—Let the powers of Earth and of the other place be conjured as they have been against it—They can devise nothing to take the place of this balance, without falling into Anarchy or Despotism—In your own Country, mankind have therefore to a certain extent, and to a very great extent listened to you and to Nature—So far as they have listened to you, their systems of Government have hitherto proved highly prosperous—Many of their greatest evils, have proceeded from the very points upon which they would not listen to you—But whatever our future History is destined to be, the principle of the balance is now so deeply rooted in our Institutions, that it can no more be eradicated from them, than your agency in introducing it can be contested.
You have in one or two of your letters reported to me the opinions of certain of your Correspondents, upon the review of Ames; not without a little friendly sarcasm upon my distrust of the talents of Americans, at Panagyrick—I do not dislike praise; but I am certainly much more covetous of approbation—Racine the Poet once said that all the praise he had ever received, had not given him so much pleasure, as any one instance of censure however slight; however unjust and however contemptible had given him pain—My feelings are not tuned to such exquisite sensibility as those of Racine; but censure gives me more pain than any applause but yours and my mothers can give me of enjoyment—It is much sweeter to my soul to see my friends, my Country, and even my enemies, made wiser, better, or happier by any act of mine, than it would be to hear the loudest concert of applause, that the united voices of the whole human race could produce—There is so much of this thing called praise, which springs from friendship, from prejudice, from party spirit, from flattery, from interest, and even from the bad Passions, that I consider very little of it as genuine, and set but a low value upon it—I value your applause because I consider it as evidence of a duty, one of the greatest duties discharged.
At the moment of closing this letter, I receive your’s of 22. and 26. February—Numbers 5 and 6. They complete the number of seven in 1811. to 4. March, and leave me still five in your debt—I shall answer them one by one, though at the risk of having them opened and read by Captains of British men of War; as was done by two letters to Mr: W. S. Smith; under a cover to me; which were brought by our old Horace—Captain Leach.
I have nothing new yet to tell you from our family—We are all as well as Circumstances will admit—and now in the midst of a Carolina Summer—

A.